FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 3, 2022

                                      No. 04-22-00076-CV

                          IN THE INTEREST OF J.R.R., A CHILD

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 20-2771-CV-C
                     Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. Tex. R.
Jud. Admin. 6.2. The notice of appeal was filed on February 7, 2022. Therefore, this appeal
must be disposed of by August 6, 2022.

        Appellant’s brief is due March 16, 2022. On March 3, 2022, appellant filed a “Motion to
Abate Appeal and Remand to Trial Court for Entry of Findings of Fact and Conclusions of
Law.” The trial court signed an “Order of Termination” on February 7, 2022. Appellant timely
filed his request for findings of fact and conclusions of law on February 8, 2022 and filed his
notice of past due findings of fact and conclusions of law on March 1, 2022. Appellant asserts
he cannot complete his brief without the findings of fact and conclusions of law.

        Accordingly, we GRANT the motion. We ABATE this appeal and REMAND it to the
trial court with orders to file its findings of fact of conclusions of law no later than March 14,
2022.
        It is FURTHER ORDERED that the trial court clerk prepare and file a supplemental
clerk’s record containing the trial court’s findings of fact and conclusions of law no later than
ten days from the date they are filed by the trial court.

      Appellant is ORDERED to file his brief no later than twenty days after the
supplemental clerk’s record is filed. FURTHER REQUESTS FOR AN EXTENSION OF
TIME WILL NOT BE GRANTED.


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court